
	
		II
		112th CONGRESS
		1st Session
		S. 806
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to conduct levee
		  system evaluations and certifications on receipt of requests from non-Federal
		  interests.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Community Flood Protection Act
			 of 2011.
		2.Rural community flood
			 protection
			(a)In
			 generalOn receipt of a request from a non-Federal interest, the
			 Secretary of the Army (referred to in this section as the
			 Secretary) shall conduct a levee system evaluation and
			 certification of a federally authorized levee or a non-federally authorized
			 levee for purposes of the National Flood Insurance Program established under
			 chapter 1 of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et
			 seq.).
			(b)RequirementsA
			 levee system evaluation and certification under subsection (a) shall—
				(1)at a minimum,
			 comply with the requirements of section 65.10 of title 44, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act); and
				(2)be carried out in
			 accordance with such procedures as the Secretary, in consultation with the
			 Director of the Federal Emergency Management Agency, may establish.
				(c)Cost
			 sharing
				(1)Non-Federal
			 shareSubject to paragraph (2), the non-Federal share of the cost
			 of carrying out a levee system evaluation and certification under this section
			 shall be 35 percent.
				(2)AdjustmentThe
			 Secretary shall adjust the non-Federal share under paragraph (1) to zero
			 if—
					(A)the non-Federal
			 interest is located in an area with a population of 10,000 or fewer
			 individuals; or
					(B)the division of
			 the non-Federal interest with responsibility for the applicable levee is
			 staffed by individuals operating on a volunteer basis.
					
